UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported):September 3, 2014 Basta Holdings Corp. (Exact name of registrant as specified in its charter) Nevada 333-185572 99-0367603 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1111 Kane Concourse Suite 518 Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 867-1228 (Registrant’s telephone number, including area code) Room 2105 Sino Life Tower No. 707 Zhang Yang Rd. Pudong Shanghai, China, 200120 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.03CREATION OF A DIRECT FINANCIAL OBLIGATION The Registrant has entered into a Convertible Note in the amount of $500,000.The Note has a one year term, bears interest at 6% per annum, it is convertible into common stock at the price of $6.70 per share which was the average closing price of our common stock on the date the loan was closed. Exhibit Number Description Form of Subscription Agreement and Convertible Promissory Note SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Basta Holdings Corp. (Issuer) By: /s/Jacob Gitman Jacob Gitman, President Dated:September 3, 2014
